Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000450
                                                      27-MAY-2015
                                                      10:16 AM



                         SCWC-12-0000450

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               PAUL K. CULLEN aka PAUL KAUKA NAKI,
                  Petitioner/Plaintiff-Appellant,

                                vs.

           LAVINIA CURRIER and PUU O HOKU RANCH, LTD.,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000450; DC-CIVIL NO. 11-1-3105)

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the Motion for Reconsideration

filed on May 1, 2015 by Petitioner/Plaintiff-Appellant Paul K.

Cullen aka Paul Kauka Naki, and the records and files herein, we

find that this court lacks appellate jurisdiction.   Pursuant to

Hawai#i Revised Statutes (HRS) § 602-59(c) (Supp. 2011), “[a]n

application for a writ of certiorari may be filed with the supreme

court no later than thirty days after the filing of the judgment

or dismissal order of the intermediate appellate court” unless a

thirty-day extension is requested in writing.
           IT IS HEREBY ORDERED that the motion for reconsideration

is denied.1

           DATED:   Honolulu, Hawai#i, May 27, 2015.


Paul K. Cullen aka                 /s/ Mark E. Recktenwald
Paul Kauka Naki,
petitioner pro se                  /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson




      1
            Notwithstanding the denial of the motion for reconsideration,
Petitioner’s application for writ of certiorari fails to demonstrate “grave
errors of law or of fact” or “obvious inconsistencies in the decision of the
intermediate appellate court with that of the supreme court, federal
decisions, or its own decision, and the magnitude of those errors or
inconsistencies dictating the need for further appeal.” HRS § 602-59(b(1)-(2)
(Supp. 2014).

                                      2